 



Exhibit 10.11
Execution Copy
 
 
NRG ENERGY, INC.
Common Shares, Par Value $0.01 Per Share
UNDERWRITING AGREEMENT
 
 
 
 
August 8, 2006

 



--------------------------------------------------------------------------------



 



UNDERWRITING AGREEMENT
          THIS UNDERWRITING AGREEMENT (this “Agreement”) is entered into as of
August 8, 2006, by and among NRG Energy, Inc. a Delaware corporation (the
“Company”), Credit Suisse International (“International”), Credit Suisse Capital
LLC (“CS”) and Credit Suisse Securities (USA) LLC (“CSS” and, together with
International and CS, the “CS Purchasers”).
W I T N E S S E T H:
          WHEREAS, pursuant to (i) a Note Purchase Agreement, dated August 8,
2006 (the “Finance I Note Purchase Agreement”), between International, CSS and
NRG Common Stock Finance I, a Delaware limited liability company and a
wholly-owned subsidiary of the Company (“Finance I”), and (ii) a Note Purchase
Agreement, dated August 8, 2006 (the “Finance II Note Purchase Agreement” and,
together with the Finance I Note Purchase Agreement, the “Note Purchase
Agreements”), between International, CSS and NRG Common Stock Finance II, a
Delaware limited liability company and a wholly-owned subsidiary of the Company
(“Finance II” and, together with Finance I, the “Finance Subsidiaries”),
International and CSS have agreed to purchase from each Finance Subsidiary, and
each Finance Subsidiary has agreed to sell to International and CSS, notes (the
“Notes”) having the terms set forth in the Note Purchase Agreements;
          WHEREAS, pursuant to (i) a Preferred Interest Purchase Agreement,
dated August 8, 2006 (the “Finance I Preferred Purchase Agreement”), between CS,
CSS and Finance I, and (ii) a Preferred Interest Purchase Agreement, dated
August 8, 2006 (the “Finance II Preferred Purchase Agreement” and, together with
the Finance I Preferred Purchase Agreement, the “Preferred Purchase
Agreements”), between CS, CSS and Finance II, CS and CSS have agreed to purchase
from each Finance Subsidiary, and each Finance Subsidiary has agreed to sell to
CS and CSS, preferred membership interests (the “Preferred Interests”) on each
date on which an extension of credit is made under the applicable Note (the sale
of Preferred Interests and Notes is referred to herein as, the “Transactions”);
          WHEREAS, pursuant to (i) a Common Interest Purchase Agreement, dated
August 8, 2006 (the “Finance I Common Purchase Agreement”), between the Company
and Finance I, and (ii) a Common Interest Purchase Agreement, dated August 8,
2006 (the “Finance II Common Purchase Agreement” and, together with the Finance
I Common Purchase Agreement, the “Common Purchase Agreements”), between the
Company and Finance II, the Company has agreed to purchase from each Finance
Subsidiary, and each Finance Subsidiary has agreed to sell to the Company,
common membership interests (the “Common Interests”) on each date on which an
extension of credit is made under the applicable Note;
          WHEREAS, each Finance Subsidiary will use the proceeds from extensions
of credit under the Note and from the issuance and sale of the Preferred
Interests and Common Interests to purchase shares of the Company’s common stock,
par value $0.01 per share (“Common Stock”), in open market transactions or
privately negotiated transactions;

 



--------------------------------------------------------------------------------



 



          WHEREAS, the shares of Common Stock purchased by each Finance
Subsidiary (the “Collateral”) will be pledged by such Finance Subsidiary to
secure the obligations of such Finance Subsidiary under its Note;
          WHEREAS, to hedge its equity exposure in relation to the Transactions,
each CS Purchaser anticipates (a) borrowing shares of Common Stock (the
“Shares”) from one or more unrelated third parties, (b) selling such Shares
through CSS in connection with a registered public offering of such Shares, and
(c) repurchasing a lesser number of Shares in open market transactions (each in
the manner contemplated by the Goldman, Sachs & Co. no action letter (available
October 9, 2003));
          WHEREAS, the Company has determined that it is in its the best
interest to assist the CS Purchasers in connection with a registered sale of the
Shares as set forth herein; and
          WHEREAS, the Company has filed with the Securities and Exchange
Commission (the “Commission”) a registration statement, including a prospectus,
on Form S-3 (File No. 333-130549), relating to the registration of certain
securities described therein, including the Shares;
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
          1.     Defined Terms.
     (a)     As used herein, the following terms have the following meanings:
          “Base Prospectus”: the prospectus included in the Registration
Statement, effective December 21, 2005, in the form first used to confirm sales
of Shares (or in the form first made available to CSS by the Company to meet
requests of purchasers pursuant to Rule 173 under the Securities Act).
          “Daily Notional Number of Shares”: has the meaning set forth in the
Note Purchase Agreements.
          “Exchange Act”: Securities Exchange Act of 1934, as amended.
          “Existing Debt Documents”: the Credit Agreement, dated February 2,
2006, among the Company, the lenders from time to time party hereto, Morgan
Stanley Senior Funding, Inc. and Citigroup Global Markets Inc., as joint lead
book runners, joint lead arrangers and as co-documentation agents, Morgan
Stanley Senior Funding, Inc., as administrative agent, Morgan Stanley & Co.
Incorporated, as collateral agent, and Citigroup Global Markets Inc., as
syndication agent, and the Indentures, each dated February 2, 2006, between the
Company, the Guarantors named therein, and Law Debenture Trust Company of New
York, governing the Company’s 7.250% Senior Notes due 2014 and 7.375% Senior
Notes due 2016, in each case as amended or supplemented from time to time.

2



--------------------------------------------------------------------------------



 



          “free writing prospectus”: has the meaning set forth in Rule 405 under
the Securities Act.
          “Investor Rights Agreement”: the Investor Rights Agreement, dated as
of February 2, 2006, by and among the Company and certain stockholders of the
Company.
          “Prospectus”: the Base Prospectus, as supplemented by the prospectus
supplement specifically relating to the Shares in the form first used to confirm
sales of the Shares (or in the form first made available to CSS by the Company
to meet requests of Purchasers pursuant to Rule 173 under the Securities Act).
For purposes of this definition, information contained in a form of prospectus
(including a prospectus supplement) that is deemed retroactively to be a part of
the Registration Statement pursuant to Rule 430B shall be considered to be
included in the Prospectus as of the actual time that form of prospectus
(including a prospectus supplement) is filed with the Commission pursuant to
Rule 424(b) under the Securities Act.
          “Purchase Agreements”: the Note Purchase Agreements, the Preferred
Purchase Agreements and the Common Purchase Agreements.
          “Reference Period”: has the meaning set forth in the Note Purchase
Agreements.
          “Registration Statement”: the registration statement on Form S-3 (File
No. 333-130549), as fined with the Securities and Exchange Commission on
December 21, 2005 and, as amended to the date of this Agreement (for purposes of
this definition, information contained in a form of prospectus or prospectus
supplement that is deemed retroactively to be a part of the Registration
Statement pursuant to Rule 430B shall be considered to be included in the
Registration Statement as of the time specified in Rule 430B).
          “Sale Date”: any Exchange Business Day (as defined in the Note
Purchase Agreements) on which the Daily Notional Number of Shares under a Note
Purchase Agreement is greater than zero.
          “Securities Act”: the Securities Act of 1933, as amended.
          “Structuring Fee”: the fee payable to CSS pursuant to the Fee Letter
dated August 8, 2006, between the Company and CSS.
          “Time of Sale Prospectus”: the Base Prospectus and the preliminary
prospectus, if any, together with the free writing prospectuses, if any, as of
each applicable Sale Date.
     (b)     Other Definitional Provisions:
                             (i)     As used herein, the terms “Registration
Statement,” “preliminary prospectus,” “Time of Sale Prospectus” and Prospectus
shall include the documents, if any, incorporated by reference therein. The
terms “supplement” and “amendment” and “amend” as used in this Agreement with
respect to the Registration Statement, the Base Prospectus, the Time of Sale
Prospectus, the preliminary prospectus, if any, or any free writing prospectus
shall include all documents subsequently filed by the Company with the
Commission pursuant to the Exchange Act, that are incorporated by reference
therein. If the Company has filed an abbreviated registration statement to
register additional Shares pursuant to Rule 462(b) under the Securities Act (the
“Rule 462 Registration Statement”), then any reference herein to the term
“Registration Statement” shall be deemed to include such Rule 462 Registration
Statement.

3



--------------------------------------------------------------------------------



 



                             (ii)     As used herein, the words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section, Schedule and Exhibit references are to this
Agreement unless otherwise specified. The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.
          2.     Representations and Warranties of the Company.   The Company
represents and warrants to, and agrees with, CSS and each CS Purchaser that, on
the date hereof and at all times during the Reference Period (subject to the
notice provisions of Section 6(d)):
          (a)     The Registration Statement has become effective; no stop order
suspending the effectiveness of the Registration Statement is in effect, and no
proceedings for such purpose are pending before, or to the knowledge of the
Company, threatened by the Commission. The Company is a well-known seasoned
issuer (as defined in Rule 405 under the Securities Act) eligible to use the
Registration Statement as an automatic shelf registration statement, and the
Company has not received notice that the Commission objects to the use of the
Registration Statement as an automatic shelf registration statement pursuant to
Rule 401(g)(2) of the Securities Act.
          (b)     (i) Each document, if any, filed or to be filed pursuant to
the Exchange Act and incorporated by reference in the Time of Sale Prospectus or
the Prospectus complied or will during the Reference Period comply when so filed
in all material respects with the Exchange Act and the applicable rules and
regulations of the Commission thereunder, (ii) each part of the Registration
Statement, when such part became effective, did not contain, and each such part,
as amended or supplemented, if applicable, will not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, (iii) the
Registration Statement does not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, (iv) the Registration Statement and
the Prospectus comply, and as amended or supplemented, if applicable, will
comply at all times during the Reference Period in all material respects with
the Securities Act and the applicable rules and regulations of the Commission
thereunder, (v) the Time of Sale Prospectus does not, and at the time of each
sale of the Shares on a Sale Date, the Time of Sale Prospectus, as then amended
or supplemented by the Company, if applicable, will not, contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading and (vi) the Prospectus does not contain and, as amended or
supplemented, if applicable, will not at any time during the Reference Period
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, except that the representations and
warranties set forth in this paragraph do not apply to statements or omissions
in the Registration Statement, the Time of Sale Prospectus or the Prospectus,
each as amended or supplemented, based upon information relating to CSS
furnished to the Company in writing by CSS.

4



--------------------------------------------------------------------------------



 



          (c)     The Company is not an “ineligible issuer” in connection with
the offering pursuant to Rules 164, 405 and 433 under the Securities Act. Each
free writing prospectus that the Company is required to file pursuant to Rule
433(d) under the Securities Act has been, or will be filed with the Commission
in accordance with the requirements of the Securities Act and the applicable
rules and regulations of the Commission thereunder. Each free writing prospectus
that the Company has filed, or is required to file, pursuant to Rule 433(d)
under the Securities Act or that was prepared by or on behalf of or used or
referred to by the Company complies or will at all times during the Reference
Period comply in all material respects with the requirements of the Securities
Act and the applicable rules and regulations of the Commission thereunder.
Except for the free writing prospectuses, if any, identified in Schedule I
hereto, and electronic road shows, if any, each furnished to you before first
use, the Company has not prepared, used or referred to, and will not, without
your prior consent, prepare, use or refer to, any free writing prospectus.
          (d)     The Company has been duly incorporated, is validly existing as
a corporation in good standing under the laws of the state of Delaware, has the
corporate power and authority to own its property and to conduct its business as
described in the Time of Sale Prospectus, Prospectus and Registration Statement
and is duly qualified to transact business and is in good standing in each
jurisdiction in which the conduct of its business or its ownership or leasing of
property requires such qualification, except (i) to the extent that the failure
to be so qualified or be in good standing would not have a material adverse
effect on the business or result of operations of the Company and its
subsidiaries, taken as a whole (a “Material Adverse Effect”), and (ii) for
jurisdictions not recognizing the legal concepts of good standing or
qualification.
          (e)     Each domestic subsidiary of the Company has been duly
organized, is validly existing in good standing under the laws of the
jurisdiction of its organization, has the power and authority to own its
property and to conduct its business as described in the Time of Sale
Prospectus, Prospectus and Registration Statement and is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except (i) to the extent that the failure to be so qualified or
be in good standing would not have a Material Adverse Effect on the Company and
its subsidiaries, taken as a whole, and (ii) for jurisdictions not recognizing
the legal concepts of good standing or qualification. Except as set forth in the
Registration Statement, Time of Sale Prospectus and Prospectus, all of the
issued shares of capital stock, or equity interests, as applicable of each
subsidiary of the Company have been duly and validly authorized and issued, are
fully paid and non-assessable and (except (i) for directors’ qualifying share or
foreign national qualifying capital stock, and (ii) as pledged to secure
indebtedness of the Company and/or its subsidiaries pursuant to credit
facilities, indentures and other instruments evidencing indebtedness as set
forth in the Exchange Act Reports of the Company, Registration Statement, Time
of Sale Prospectus and Prospectus and existing on the date hereof) are owned
directly by the Company, free and clear of all liens, encumbrances, equities or
claims.

5



--------------------------------------------------------------------------------



 



          (f)     This Agreement has been duly authorized, executed and
delivered by the Company.
          (g)     The authorized capital stock of the Company conforms as to
legal matters to the description thereof contained in each of the Time of Sale
Prospectus, the Prospectus, and the Registration Statement.
          (h)     The shares of Common Stock outstanding prior to each issuance
of the Shares have been duly authorized and are validly issued, fully paid and
non-assessable.
          (i)     The Shares have been duly authorized and, when issued and
delivered in accordance with the terms of this Agreement, against payment of the
consideration set forth herein will be validly issued, fully paid and
non-assessable, and the issuance of such Shares will not be subject to any
preemptive or similar rights.
          (j)     The execution and delivery by the Company of, and the
performance by the Company of its obligations under, this Agreement, the
consummation of the transactions contemplated by this Agreement and the Purchase
Agreements, and the use of the proceeds from each extension of credit under the
Note and the issuance and sale of the Preferred Interests and Common Interests
will not contravene (i) any provision of the amended and restated certificate of
incorporation or the amended and restated by-laws of the Company, (ii) or any
agreement or other instrument binding upon the Company or any of its
subsidiaries that is material to the Company and its subsidiaries, taken as a
whole, (iii) or any applicable law (including Regulation M promulgated under the
Securities Act) or judgment, order or decree of any governmental body, agency or
court having jurisdiction over the Company or any subsidiary except that, in the
case of clauses (ii) and (iii), for any contravention that would not have a
Material Adverse Effect on the Company. No consent, approval, authorization or
order of, or qualification with, any governmental body or agency is required for
the performance by the Company of its obligations under this Agreement,
consummation of the transactions contemplated by this Agreement and the Purchase
Agreements, or the use of the proceeds from each extension of credit under the
Note and the issuance and sale of the Preferred Interests and Common Interests,
except (x) for such consents, approvals, authorizations, orders or
qualifications that have been obtained or where failure to do so would not have
a Material Adverse Effect on the Company and (y) for the registration of the
Shares under the Securities Act and such as may be required by the securities or
Blue Sky laws of the various states in connection with the offer and sale of the
Shares. The Company is not aware of any change to the position of the Commission
set forth in the Goldman, Sachs & Co. no action letter (available October 9,
2003).
          (k)     There has not occurred any material adverse change, or any
development involving a prospective material adverse change, in the condition,
financial or otherwise, or in the earnings, business or operations of the
Company and its subsidiaries, taken as a whole, from that set forth in the Time
of Sale Prospectus, the Prospectus, and the Registration Statement.

6



--------------------------------------------------------------------------------



 



          (l)     There are no legal or governmental proceedings pending or, to
the knowledge of the Company, threatened to which the Company or any of its
subsidiaries is a party or to which any of the properties of the Company or any
of its subsidiaries is subject other than proceedings that are disclosed or
described in all material respects in the Registration Statement, Time of Sale
Prospectus, or the Prospectus and proceedings that are not expected to have a
Material Adverse Effect, and there are no statutes, regulations, contracts or
other documents that are required to be described in the Registration Statement,
Time of Sale Prospectus, or the Prospectus or to be filed as exhibits to the
Registration Statement that are not described in all material respects or filed,
or incorporated by reference as required.
          (m)     Each preliminary prospectus supplement, if any, filed pursuant
to Rule 424 under the Securities Act, complied when so filed in all material
respects with the Securities Act and the applicable rules and regulations of the
Commission thereunder.
          (n)     The Company is not, and after giving effect to the offering
and sale of the Shares and the application of the proceeds thereof as described
in the Prospectus will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.
          (o)     Except as set forth in the Registration Statement, the Time of
Sale Prospectus, or Prospectus, each subsidiary of the Company that is subject
to regulation as a “public utility” as such term is defined in the Federal Power
Act (“FPA”) has an order from the Federal Energy Regulatory Commission, not
subject to any pending challenge, investigation, complaint, or other proceeding
(other than generic proceedings generally applicable in the industry)
(i) authorizing such subsidiary to engage in wholesale sales of electricity and,
to the extent permitted under its market-based rate tariff, other transactions
at market-based rates and (y) granting such waivers and blanket authorizations
as are customarily granted to entities with market-based rate authority,
including blanket authorizations to issue securities and to assume liabilities
pursuant to Section 204 of the FPA.
          (p)     With respect to any subsidiary that purports to own a
“Qualifying Facility” (“QF”) as defined under the Public Utility Regulatory
Policies Act and the current rules and regulations promulgated thereunder
(“PURPA”), such facility is a QF under PURPA.
          (q)     Except as disclosed in the Registration Statement, the Time of
Sale Prospectus, or Prospectus, and except for such matters as would not,
individually or in the aggregate, result in a Material Adverse Effect, the
Company or any of its subsidiaries (1) are conducting and have conducted their
businesses, operations and facilities in compliance with Environmental Laws (as
defined below); (2) have duly obtained, possess, maintain in full force and
effect, and have fulfilled and performed all of their obligations under any and
all permits, licenses or registrations required under Environmental Law;
(3) have not received any notice from a governmental authority or any other
third party alleging any violation of Environmental Law or liability thereunder;
(4) are not subject to any pending or, to the best knowledge of the Company or
any of its subsidiaries, threatened claim in writing or other legal proceeding
under any Environmental Laws against the Company or any of its subsidiaries; and
(5) do not have knowledge of any applicable Environmental Laws, or any
unsatisfied conditions in an Environmental Permit, that, individually or in the
aggregate, can reasonably be expected to require any material capital
expenditures for either the installation of new pollution control equipment, or
a switch in a project’s fuel or any other material modification of current
operations in order to maintain the Company’s or the subsidiaries’ compliance
with Environmental Law.

7



--------------------------------------------------------------------------------



 



As used in this paragraph, “Environmental Laws” means any and all applicable
foreign, federal, state and local laws and regulations, or any enforceable
administrative or judicial interpretation thereof, relating to pollution or the
protection of human health or the environment, including, without limitation,
those relating to (i) emissions, discharges or releases of Hazardous Substances
into ambient air, surface water, groundwater or land, (ii) the generation,
manufacture, processing, distribution, use, treatment, storage, disposal,
release, transport or handling of, or exposure to, Hazardous Substances,
(iii) the protection of wildlife or endangered or threatened species, or (iv)
the investigation, remediation or cleanup of any Hazardous Substances. As used
in this paragraph, “Hazardous Substances” means pollutants, contaminants,
hazardous substances, materials or wastes, petroleum, petroleum products and
their breakdown constituents, or any other chemical substance regulated under
Environmental Laws.
          (r)     Except as described in the Time of Sale Prospectus, the
Prospectus, and the Registration Statement, the Company has not sold, issued or
distributed any shares of Common Stock during the six-month period preceding the
date hereof, including any sales pursuant to Rule 144A under, or Regulation D or
S of, the Securities Act, other than shares issued pursuant to employee benefit
plans, qualified stock option plans or other employee compensation plans or
pursuant to outstanding options, rights or warrants.
          (s)     Each Finance Subsidiary (i) has been duly designated as, and
is, an “Unrestricted Subsidiary” under the Existing Debt Documents, and (ii) at
all times since its formation complied with the covenants set forth in
Sections 6(k)(ii) and 6(k)(iii) as if such covenant had been applicable to such
Finance Subsidiary on and after its date of formation. The representations and
warranties of the Company’s subsidiaries contained in the Purchase Agreements
are correct; the Company and its subsidiaries have complied with each of its
covenants in each of the Purchase Agreements; and, no default or event of
default exists under any of the Purchase Agreements.
          (t)     The Company is eligible to use free writing prospectuses in
connection with this offering pursuant to Rules 164 and 433 under the Securities
Act; any free writing prospectus that the Company is required to file pursuant
to Rule 433(d) under the Securities Act has been, or will be, filed with the
Commission in accordance with the requirements of the Securities Act; and each
free writing prospectus that the Company has filed, or is required to file,
pursuant to Rule 433(d) under the Securities Act or that was prepared by or on
behalf of or used by the Company complies or will comply in all material
respects with the requirements of the Securities Act.

8



--------------------------------------------------------------------------------



 



          3.     Agreements to Sell and Purchase.   The CS Purchasers agree to
sell through CSS, on each Sale Date, and CSS, upon the basis of the
representations and warranties herein contained, but subject to the conditions
hereinafter stated, agrees to sell on behalf of each CS Purchaser, on each Sale
Date, the Shares. The Company agrees that it will not have any rights arising
from the provisions of this first paragraph of Section 3.
          The Company hereby agrees that, without the prior written consent of
CSS, it will not, during the period ending 60 days after the date of each Sale
Date, (i) offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, or otherwise transfer or dispose of, directly or
indirectly any Common Shares or any securities convertible into or exercisable
or exchangeable for Common Shares, or (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the Common Shares, whether any such transaction
described in clause (i) or (ii) above is to be settled by delivery of Common
Shares or such other securities, in cash or otherwise. Each of the parties
hereto hereby acknowledges that the foregoing sentence does not apply to
repurchases of shares by a Finance Subsidiary or any other share repurchase
program by the Company for its Common Stock.
          The restrictions contained in the preceding paragraph shall not apply
to (A) repurchases of Shares by a CS Purchaser or one of its affiliates, (B) the
issuance by the Company of Common Stock upon the exercise of an option or
warrant or the conversion of a security outstanding on the date hereof of which
CSS has been advised in writing, (C) grants by the Company of employee stock
options or other equity-based compensation pursuant to the terms of a plan in
effect on the date of this Agreement, (D) transactions by persons other than the
Company relating to Common Stock, (E) the filing by the Company of a shelf
registration statement with respect to Common Stock or securities convertible
into or exercisable or exchangeable for Common Stock or (F) actions undertaken
by the Company to comply with the terms of the Investors Rights Agreement.
          4.     Payment and Delivery.   The Shares shall be registered in such
names and in such denominations as CSS shall request in writing not later than
one full business day prior to the appropriate Sale Date. The Shares shall be
delivered on each Sale Date for the account of CSS or to the account of a third
party identified by CSS, with any transfer taxes payable in connection with the
transfer of the Shares duly paid, against payment of the purchase price
therefor. The Company agrees that it shall not have any rights arising from this
Section 4.
          5.     Conditions to CSS’ Obligations.   The obligations of CSS on
each Sale Date are subject to the following conditions:
          (a)     Subsequent to the execution and delivery of this Agreement and
prior to such Sale Date there shall not have occurred any change, or any
development involving a prospective change, in the condition, financial or
otherwise, or in the earnings, business or results of operations of the Company
and its combined subsidiaries, taken as a whole, from that set forth in the Time
of Sale Prospectus that, in the judgment of CSS, is material and adverse and
that makes it, in the judgment of CSS, impracticable to market the Shares on the
terms and in the manner contemplated in this Agreement and the Time of Sale
Prospectus.

9



--------------------------------------------------------------------------------



 



          (b)     CSS and each CS Purchaser shall have received on the first
Sale Date a certificate, dated such Sale Date and signed by the Chief Executive
Officer or Chief Financial Officer of the Company, to the effect set forth in
Section 5(a) and to the effect that the representations and warranties of the
Company contained in this Agreement that are not qualified by materiality are
true and correct in all material respects, and that the representations and
warranties of the Company contained in this Agreement that are qualified by
materiality are true and correct, in each case, as of such Sale Date and that
the Company has complied with all of the agreements and satisfied all of the
conditions on its part to be performed or satisfied hereunder on or before such
Sale Date (including, without limitation, the delivery of the letters
contemplated by Section 6(h)).
          (c)     CSS and each CS Purchaser shall have received on the first
Sale Date an opinion and a negative assurance letter from Kirkland & Ellis LLP,
outside counsel for the Company, dated the first Sale Date, covering the matters
referred to in Exhibit A-1. Additionally, Tim O’Brien, General Counsel of the
Company shall provide opinions, dated the first Sale Date, as CSS and each CS
Purchaser shall reasonably request. The opinion and a negative assurance letter
of Kirkland & Ellis LLP shall be rendered to CSS and each CS Purchaser at the
request of the Company and shall so state therein.
          (d)     CSS shall have received on the first Sale Date an opinion and
a negative assurance letter of Latham & Watkins LLP, counsel for CSS, dated the
first Sale Date, covering the matters referred to in the last paragraph of
Exhibit A-2.
          (e)     CSS and each CS Purchaser shall have received, on each of the
date of this Agreement and on the first Sale Date, letters dated the respective
dates of delivery thereof, in form and substance satisfactory to CSS and each CS
Purchaser, from KPMG LLP and PricewaterhouseCoopers LLP, independent public
accountants, containing statements and information of the type ordinarily
included in accountants’ “comfort letters” to underwriters with respect to the
financial statements and certain financial information contained in the Time of
Sale Prospectus and the Prospectus; provided that the letters delivered on the
first Sale Date shall use a “cut-off date” not earlier than the date hereof.
          (f)     The delivery to CSS on such Sale Date of such documents as CSS
may reasonably request with respect to the good standing of the Company and each
Finance Subsidiary and other matters related to the delivery of the Shares.
          6.     Covenants of the Company.   In consideration of the agreements
of CSS and each CS Purchaser herein contained, the Company covenants with CSS
and each CS Purchaser as follows:
          (a)     To furnish to CSS, without charge, five conformed copies of
the Registration Statement (including exhibits thereto and documents
incorporated by reference) and to furnish to CSS, without charge, prior to
10:00 a.m. New York City time on the business day next succeeding the date of
this Agreement and during the period mentioned in Section 6(d) below, as many
copies of the Time of Sale Prospectus, the Prospectus, any documents
incorporated therein by reference and any supplements and amendments thereto or
to the Registration Statement as CSS may reasonably request.

10



--------------------------------------------------------------------------------



 



          (b)     Before amending or supplementing the Registration Statement,
the Time of Sale Prospectus or the Prospectus (including by causing an
additional document to be incorporated by reference into the Registration
Statement, the Time of Sale Prospectus or the Prospectus), to furnish to CSS a
copy of each such proposed amendment or supplement and not to file any such
proposed amendment or supplement to which CSS reasonably objects, unless in each
case at such time all of the Shares have been sold as contemplated in this
Agreement, and to file with the Commission within the applicable period
specified in Rule 424(b) under the Securities Act any prospectus required to be
filed pursuant to such Rule.
          (c)     To furnish to CSS a copy of each proposed free writing
prospectus prepared by or on behalf of, used by, or referred to by the Company
during the Reference Period and not to use or refer to any proposed free writing
prospectus which CSS has not consented to in advance, which consent shall not be
unreasonably withheld, and to file with the Commission within the applicable
period specified in Rule 433(d) under the Securities Act any free writing
prospectus required to be filed pursuant to such rule.
          (d)     If:
          (i)     at a time when a prospectus relating to the Shares is required
to be delivered under the Securities Act, any representation or warranty made
pursuant to Section 2 ceases to be true and correct or any event occurs as a
result of which the Prospectus as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein in the light of the circumstances under which
they were made not misleading, or
          (ii)     it shall be necessary to amend the Registration Statement or
supplement the Prospectus to comply with the Securities Act or the Exchange Act
or the respective rules thereunder,
          (iii)     the Company shall have received notice under Section 3.1(d)
of the Investors Rights Agreement or otherwise that a stockholder of the Company
will conduct a registered offering of Common Stock,
          (iv)     the Company shall, at any time, determine that the CS
Purchasers and CSS should stop selling shares pursuant to this Agreement,
then, the Company promptly will notify CSS and each CS Purchaser of such event,
and either (A) (1) prepare and file with the Commission an amendment or
supplement which will correct any such statement or omission or effect any such
compliance and (2) at its own expense, supply any supplemented Prospectus to CSS
in such quantities as CSS may reasonably request or (B) inform CSS and each CS
Purchaser that a blackout period (a “Blackout”) has commenced and instruct each
such person to discontinue offers and sales of the Shares until such time as the
Company informs CSS and each CS Purchaser that offers and sales may be resumed
(such days during which offers and sales of the Shares are so discontinued,
“Suspension Days”) and, if the Company elects to so instruct CSS and each CS
Purchaser, CSS and each CS Purchaser shall follow such instructions.

11



--------------------------------------------------------------------------------



 



          (e)     To endeavor to qualify the Shares for offer and sale under the
securities or Blue Sky laws of such jurisdictions as CSS shall reasonably
request, provided, that in no event shall the Company be obligated to qualify to
do business in any jurisdiction where it is not now so qualified or to take any
action that would subject it to material taxation or service of process in
suits, other than those arising out of the offering or sale of the Shares, in
any jurisdiction where it is not now so subject.
          (f)     To make generally available to the Company’s security holders
and to CSS as soon as practicable an earnings statement covering a period of at
least twelve months beginning with the first fiscal quarter of the Company
occurring after the date of this Agreement and the last day of the Reference
Period which shall satisfy the provisions of Section 11(a) of the Securities Act
and the rules and regulations of the Commission thereunder.
          (g)     Whether or not the transactions contemplated in this Agreement
are consummated or this Agreement is terminated, to pay or cause to be paid all
expenses incident to the performance of its obligations under this Agreement,
including: (i) the fees, disbursements and expenses of the Company’s counsel and
the Company’s accountants in connection with the registration and delivery of
the Shares under the Securities Act and all other fees or expenses in connection
with the preparation and filing of the Registration Statement, the preliminary
prospectus, if any, the Time of Sale Prospectus, the Prospectus, any free
writing prospectus prepared by or on behalf of, used by, or referred to by the
Company and amendments and supplements to any of the foregoing, including all
printing costs associated therewith, and the mailing and delivering of copies
thereof to CSS, CS Purchaser and dealers, if any, in the quantities hereinabove
specified, (ii) all costs and expenses related to the transfer and delivery of
the Shares to CSS, including any transfer or other taxes payable thereon,
(iii) the cost of printing or producing any Blue Sky memorandum in connection
with the offer and sale of the Shares under state securities laws and all
expenses in connection with the qualification of the Shares for offer and sale
under state securities laws as provided in Section 6(e) hereof, including filing
fees and the reasonable fees and disbursements of counsel for CSS in connection
with such qualification and in connection with the Blue Sky memorandum, which
shall not exceed $25,000, (iv) all filing fees and the reasonable fees and
disbursements of counsel to CSS incurred in connection with the review and
qualification of the offering of the Shares by the National Association of
Securities Dealers, Inc., (v) the cost of printing certificates representing the
Shares, (vi) the costs and charges of any transfer agent, registrar or
depositary, and (vii) all other costs and expenses incident to the performance
of the obligations of the Company hereunder for which provision is not otherwise
made in this Section. It is understood, however, that except as provided in this
Section, Section 8 entitled “Indemnity and Contribution,” and the last paragraph
of Section 10 below, CSS will pay all of its costs and expenses, including fees
and disbursements of its counsel, stock transfer taxes payable on resale of any
of the Shares by it and any advertising expenses connected with any offers it
may make.

12



--------------------------------------------------------------------------------



 



          (h)     Upon (i) the date of the filing by the Company with the SEC of
a Quarterly Report on Form 10-Q or a Current Report on Form 8-K, (ii) the date
that is 30 days after the last date on which the letters described in this
Section (h) have been delivered, and (iii) at the request of CSS or any CS
Purchaser, the date of the furnishing by the Company with the SEC of a Current
Report on Form 8-K, unless at such time all of the Shares have been sold as
contemplated in this Agreement, the Company shall deliver, or cause to be
delivered, to CSS and each
CS Purchaser:

  (a)   A negative assurance letter dated such date from Kirkland & Ellis LLP
and addressed to the CS Purchasers and CSS confirming as of such date the
statements contained in the negative assurance letter of Kirkland & Ellis LLP
set forth on Exhibit A-1 hereto. (The negative assurance letter of Kirkland &
Ellis LLP shall be rendered to CSS and each CS Purchaser at the request of the
Company and shall so state therein.)     (b)   A negative assurance letter dated
such date from Latham & Watkins LLP and addressed to CSS confirming as of such
date the statements contained in the negative assurance letter of Latham &
Watkins LLP set forth on Exhibit A-2 hereto.     (c)   Letters dated such date,
in form and substance satisfactory to CSS and each CS Purchaser, from KPMG LLP
and (if requested by CSS or any CS Purchaser) PricewaterhouseCoopers LLP,
independent public accountants, containing statements and information of the
type ordinarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain financial information contained
in the Time of Sale Prospectus and the Prospectus; provided that the letters
delivered on the first Sale Date shall use a “cut-off date” not earlier than
such date; provided that in connection with a filing on Form 8-K (other than a
filing pursuant to Item 1.03, Section 2, and Section 4 thereof) any such letter
from KPMG LLP will only need to be delivered upon request.     (d)   An officers
certificate dated such date confirming that the conditions set forth in
Section 5 have been satisfied with respect to each Sale Date occurring since the
date hereof or since the date of the most recent officers certificate delivered
pursuant to this Section (h), if later.

In the event that the Company does not satisfy such request, then CSS may
instruct the Company that each subsequent day, to the date of delivery, be
deemed a Suspension Day.

13



--------------------------------------------------------------------------------



 



     (i)     The Company shall cause each of the conditions set forth in
Section 5 to be satisfied on or before the first Sale Date.
     (j)     To afford CSS, each CS Purchaser and any affiliates of CSS or any
CS Purchaser on reasonable notice, a reasonable opportunity to conduct a due
diligence investigation with respect to the Company customary in scope for
transactions pursuant to which CSS, any CS Purchaser or any affiliates of CSS
acts as an underwriter of equity securities (including, without limitation, the
availability of the chief financial officer and general counsel to respond to
questions regarding the business and financial condition of the Company and the
right to have made available to them for inspection such records and other
information as they may reasonably request).
     (k)     The Company agrees to take all actions necessary (i) to cause each
Finance Subsidiary to remain an “Unrestricted Subsidiary” under the Company’s
Existing Debt Documents, (ii) to cause each Finance Subsidiary to comply with
its organizational documents and not to amend, modify or supplement (or cause to
be amended, modified or supplemented) any provision of, terminate or otherwise
change any provision of its organizational documents, (iii) to cause each
Finance Subsidiary not to take any action or cause any action to be taken that
shall submit NRG or any of its other subsidiaries to any proceeding under any
applicable law involving bankruptcy, insolvency, reorganization or other laws
affecting the rights of creditors generally, and (iv) to cause each Finance
Subsidiary to (A) maintain its own books and records and bank accounts separate
from those of the Company and any other person, (B) maintain its assets in such
a manner that it is not costly or difficult to segregate, identify or ascertain
such assets, (C) cause its managers to meet at least annually or act pursuant to
written consent and keep minutes of such meetings and actions and observe all
other Delaware limited liability company formalities, (D) hold itself out to
creditors and the public as a legal entity separate and distinct from the
Company and any other person, (E) prepare separate financial statements and
separate tax returns, if separate returns for the Company are required under
applicable tax law, or if part of a consolidated group, then it will be shown as
a separate member of such group, and pay any taxes required to be paid under
applicable tax law, (F) pay the salaries of its own employees, if any,
(G) allocate and charge fairly and reasonably any common employee or overhead
shared with affiliates, (H) transact all business with affiliates on an
arm’s-length basis and pursuant to enforceable agreements, (I) conduct business
in its own name, use separate invoices, stationery and checks and strictly
comply with all organizational formalities to maintain its separate existence,
(J) not commingle its assets or funds with those of any other person, (K) not
hold out its credit or assets as being available to satisfy the obligations of
others, (L) not assume, guarantee or pay the debts or obligations of any other
person or otherwise pledge its assets for the benefit of any other person,
(M) correct any known misunderstanding regarding its separate identity, (N)
maintain adequate capital in light of its contemplated business purpose,
transactions and liabilities, (O) pay its own liabilities only out of its own
funds, (P) cause the managers and any officers, managers, agents and other
representatives of such Finance Subsidiary to act at all times with respect to
such Finance Subsidiary and the Company consistently and in furtherance of the
foregoing and in the best interests of such Finance Subsidiary, and (Q) to
reflect the transactions by each Finance Subsidiary on its financial statements
in accordance with GAAP and provide footnote disclosure in such financial
statements to indicate that the assets of a Finance Subsidiary are not available
to the general creditors of the Company or its subsidiaries (other than such
Finance Subsidiary).

14



--------------------------------------------------------------------------------



 



     (l)     The Company agrees that no portion of the proceeds of the Note or
Preferred Interests shall be used in any manner that causes or might cause an
extension of credit under the Note or the application of such proceeds to
violate any provision of the Exchange Act or to violate Regulation T,
Regulation U, or Regulation X of the Board of Governors of the Federal Reserve
System.
          7.     Covenants of CSS. CSS hereby represents and agrees that:
     (a)     It has not made, and will not make any offer relating to the Shares
that would constitute a free writing prospectus, without the prior consent of
the Company, which consent shall not be unreasonably withheld.
     (b)     Any free writing prospectus used or referred to by it will not be
subject to broad unrestricted dissemination and will not be required to be filed
with the Commission, in accordance with Rule 433 under the Securities Act, as a
result of any action taken or caused to be taken by CSS, without the prior
written consent of the Company, which consent shall not be unreasonably
withheld.
     (c)     Any free writing prospectus used or referred to by it, except any
“issuer free writing prospectus” as defined in Rule 433 under the Securities
Act, as to which CSS makes no representation or warranty, complied in all
material respects with the Securities Act.
          8.     Indemnity and Contribution.
          (a)     The Company agrees to indemnify and hold harmless CSS and each
CS Purchaser and each person, if any, who controls CSS or any CS Purchaser
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act, and each affiliate of CSS or any CS Purchaser within the
meaning of Rule 405 under the Securities Act (provided that the Company’s
indemnification obligation shall not extend to any free writing prospectus
required to be filed by the Company due to CSS’ breach of the covenants set
forth in Section 7), from and against any and all losses, claims, damages and
liabilities (including, without limitation, any legal or other expenses
reasonably incurred in connection with defending or investigating any such
action or claim) caused by any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or any amendment thereof,
the preliminary prospectus, if any, the Time of Sale Prospectus, any free
writing prospectus that the Company has filed, or is required to file, pursuant
to Rule 433(d) of the Securities Act, or the Prospectus or any amendment or
supplement thereto (if the Company furnished any amendments or supplements
thereto), or caused by any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, (i) with respect to the Registration Statement or any amendment
thereof, not misleading, and (ii) with respect to any preliminary prospectus,
the Time of Sale Prospectus, any free writing prospectus that the Company has
filed, or is required to file, pursuant to Rule 433(d) under the Securities Act,
or the Prospectus or any amendment or supplement thereto (if the Company
furnished any amendments or supplements thereto), not misleading in the light of
the circumstances under which they were made, except in each case insofar as
such losses, claims, damages or liabilities are caused by any such untrue
statement or omission or alleged untrue statement or omission based upon
information relating to CSS or a CS Purchaser furnished to the Company in
writing by CSS or CS Purchaser expressly for use therein.

15



--------------------------------------------------------------------------------



 



     (b)     CSS agrees to indemnify and hold harmless the Company, each CS
Purchaser, the directors of the Company and each CS Purchaser, the officers of
the Company who sign the Registration Statement and each person, if any, who
controls the Company or any CS Purchaser within the meaning of either Section 15
of the Securities Act or Section 20 of the Exchange Act to the same extent as
the foregoing indemnity from the Company to CSS and the CS Purchasers, but only
with reference to information relating to CSS furnished to the Company in
writing by CSS expressly for use in the Registration Statement, any preliminary
prospectus, the Time of Sale Prospectus, any other free writing prospectus that
the Company has filed or is required to file pursuant to Rule 433(d) of the
Securities Act, or the Prospectus or any amendment or supplement thereto.
     (c)     Each CS Purchaser agrees to indemnify and hold harmless the
Company, CSS, the directors of the Company and CSS, the officers of the Company
who sign the Registration Statement and each person, if any, who controls the
Company or CSS within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act to the same extent as the indemnity in subsection
(a) above from the Company to CSS and the CS Purchasers, but only with reference
to information relating to such CS Purchaser furnished to the Company in writing
by such CS Purchaser expressly for use in the Registration Statement, any
preliminary prospectus, the Time of Sale Prospectus, any other free writing
prospectus that the Company has filed or is required to file pursuant to Rule
433(d) of the Securities Act, or the Prospectus or any amendment or supplement
thereto.
     (d)     In case any proceeding (including any governmental investigation)
shall be instituted involving any person in respect of which indemnity may be
sought pursuant to Section 8(a) or 8(b), such person (the “indemnified party”)
shall promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel chosen by the indemnifying party and
reasonably satisfactory to the indemnified party to represent the indemnified
party and any others entitled to indemnification pursuant to this Section 8 the
indemnifying party may designate in such proceeding and shall pay the reasonably
incurred fees and expenses of such counsel related to such proceeding as
incurred. In any such proceeding, any indemnified party shall have the right to
retain its own counsel, but the reasonably incurred fees and expenses of such
counsel shall be at the expense of such indemnified party unless 1) the
indemnifying party and the indemnified party shall have mutually agreed to the
retention of such counsel or 2) the named parties to any such proceeding
(including any impleaded parties) include both the indemnifying party and the
indemnified party and representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them.

16



--------------------------------------------------------------------------------



 



It is understood and agreed that the indemnifying party shall not, in connection
with any proceeding or related proceedings in the same jurisdiction, be liable
for the reasonably incurred fees and expenses of more than one separate firm (in
addition to any local counsel) for all such indemnified parties and that all
such reasonably incurred fees and expenses shall be reimbursed as they are
incurred. Such firm shall be designated in writing by CSS, in the case of
parties indemnified pursuant to Section 8(a), by the Company, in the case of
parties indemnified pursuant to Section 8(b), and by the CS Purchaser, in the
case of parties indemnified pursuant to Section 8(c). The indemnifying party
shall not be liable for any settlement of any proceeding effected without its
written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party from and against any loss or liability by reason of such
settlement or judgment. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened proceeding in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party, unless such settlement includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such proceeding.
     (e)     To the extent the indemnification provided for in Section 8(a),
8(b) or 8(c) is unavailable to an indemnified party or insufficient in respect
of any losses, claims, damages or liabilities referred to therein, then each
indemnifying party under such paragraph, in lieu of indemnifying such
indemnified party thereunder, shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the indemnifying party or parties on the one hand and the
indemnified party or parties on the other hand from the offering of the Shares
or (ii) if the allocation provided by clause 8(e)(i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause 8(e)(i) above but also the relative
fault of the indemnifying party or parties on the one hand and of the
indemnified party or parties on the other hand in connection with the statements
or omissions that resulted in such losses, claims, damages or liabilities, as
well as any other relevant equitable considerations. The relative benefits
received by the Company on the one hand and CSS and the CS Purchaser, as
applicable, on the other hand in connection with the offering of the Shares
shall be deemed to be in the same respective proportions as the net proceeds
from the sale of the Notes and Preferred Interests (before deducting expenses)
received by the Finance Subsidiaries, on the one hand, and the Structuring Fee
received by CSS, on the other hand, bear to the aggregate public offering price
of the Shares. The relative fault of the Company on the one hand and CSS and the
CS Purchaser, as applicable, on the other hand shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company, by CSS, by the CS Purchaser, as
applicable, and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

17



--------------------------------------------------------------------------------



 



     (f)     The Company, CSS and each CS Purchaser, agree that it would not be
just or equitable if contribution pursuant to this Section 8 were determined by
pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to in Section 8(e). The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages and liabilities referred to in Section 8(e) shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 8, neither CSS nor any CS Purchaser shall be required to contribute any
amount in excess of the amount by which the total price at which the Shares
underwritten and distributed to the public were offered to the public exceeds
the amount of any damages that CSS has otherwise been required to pay by reason
of such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. The remedies provided
for in this Section 8 are not exclusive and shall not limit any rights or
remedies which may otherwise be available to any indemnified party at law or in
equity.
     (g)     The indemnity and contribution provisions contained in this
Section 8 and the representations, warranties and other statements of the
Company contained in this Agreement shall remain operative and in full force and
effect regardless of (i) any termination of this Agreement, (ii) any
investigation made by or on behalf of CSS or any person controlling CSS or any
affiliate of CSS or by or on behalf of the Company, the officers or directors of
the Company or any person controlling the Company, (iii) any investigation made
by or on behalf of the CS Purchaser or any person controlling the CS Purchaser
or any affiliate of the CS Purchaser or by or on behalf of the Company, the
officers or directors of the Company or any person controlling the Company and
(iv) acceptance of and payment for any of the Shares.
          9.     Termination.   CSS may terminate this Agreement at any time by
notice to the Company and each CS Purchaser if after the execution and delivery
of this Agreement and prior to any Sale Date (i) trading generally shall have
been suspended or materially limited on, or by, as the case may be, any of the
New York Stock Exchange, the American Stock Exchange or the Nasdaq National
Market, (ii) trading of any securities of the Company shall have been suspended
on any exchange or in any over-the-counter market, (iii) a material disruption
in the securities settlement, payment or clearance services in the United States
shall have occurred, (iv) any moratorium on commercial banking activities shall
have been declared by Federal or New York State authorities or (v) there shall
have occurred any outbreak or escalation of hostilities, or any change in
financial markets or any calamity or crisis that, in CSS’ judgment, is material
and adverse and which, singly or together with any other event specified in this
clause (v), makes it, in CSS’ judgment, impracticable or inadvisable to proceed
with the offer, sale or delivery of the Shares on the terms and in the manner
contemplated in the Time of Sale Prospectus and the Prospectus. CSS shall not be
obligated to close the purchase and sale of any shares pursuant to this
Agreement on any date on which this Agreement is terminated pursuant to this
Section 9.

18



--------------------------------------------------------------------------------



 



          CSS may terminate this Agreement for any failure or refusal on the
part of the Company to comply with the terms or to fulfill any of the conditions
of this Agreement. If this Agreement shall be terminated by CSS because of any
failure or refusal on the part of the Company to comply with the terms or to
fulfill any of the conditions of this Agreement, or if for any reason the
Company shall be unable to perform its obligations under this Agreement, the
Company will reimburse CSS for all out-of-pocket expenses (including the fees
and disbursements of their counsel, but without duplication of any reimbursement
obligation pursuant to any other agreement) reasonably incurred by CSS in
connection with this Agreement or the offering contemplated hereunder. In the
event that the this Agreement is terminated pursuant to this Section 9, each day
subsequent to such termination shall be deemed a Suspension Day.
          10.     Effectiveness.   This Agreement shall become effective upon
the execution and delivery hereof by the parties hereto.
          11.     Successors and Assigns.   This Agreement shall be binding upon
and inure solely to the benefit of the parties hereto and their respective
successors and assigns, and no other person shall acquire or have any right
under or by virtue of this Agreement. No purchaser of any of the Shares from CSS
shall be deemed a successor or assign solely by reason of such purchase.
          12.     Counterparts.   This Agreement may be signed in two or more
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
          13.     Applicable Law; Submission to Jurisdiction; Appointment of
Agent for Service.   This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.
          14.     Headings.   The headings of the sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed a
part of this Agreement.
          15.     No Fiduciary Duty.   The Company acknowledges and agrees that
in connection with this offering, sale of the Shares or any other services CSS
or any CS Purchaser may be deemed to be providing hereunder, notwithstanding any
preexisting relationship, advisory or otherwise, between the parties or any oral
representations or assurances previously or subsequently made by CSS or any CS
Purchaser: (i) no fiduciary or agency relationship between the Company and any
other person, on the one hand, and CSS and any CS Purchaser, on the other,
exists; (ii) neither CSS nor any CS Purchaser is acting as advisor, expert or
otherwise, to the Company, and such relationship between the Company on the one
hand, and CSS and each CS Purchaser, on the other, is entirely and solely
commercial, based on arms-length negotiations; (iii) any duties and obligations
that CSS or any CS Purchaser may have to the Company shall be limited to those
duties and obligations specifically stated herein; and (iv) CSS and each CS
Purchaser and their affiliates may have interests that differ from those of the
Company. The Company hereby waives any claims that the Company may have against
CSS or any CS Purchaser with respect to any breach of fiduciary duty in
connection with the sale of the Shares.
          16.     Covenant of the CS Purchaser.   Each CS Purchaser agrees to
provide a report to the Company promptly upon completion of its sale of the
Shares under this Agreement, which report shall include the date of such
completion and the price or prices at which the Shares were sold to the public
by CSS or such CS Purchaser, as the case may be.

19



--------------------------------------------------------------------------------



 



                  NRG Energy, Inc.    
 
           
 
  By:   /s/  Robert C. Flexon    
 
           
 
      Name:  Robert C. Flexon    
 
      Title:  Executive Vice President, CFO    
 
           





--------------------------------------------------------------------------------



 



          Accepted as of the date hereof    
 
        Credit Suisse Securities (USA) LLC    
 
       
 
       
By:
  /s/  Timothy Block    
 
 
 
Name:  Timothy Block    
 
  Title:    Managing Director    
 
       
 
        Credit Suisse International    
 
       
 
       
By:
  /s/  Laura Muir    
 
 
 
Name:  Laura Muir    
 
  Title:    Authorized Signatory    
 
       
 
       
By:
  /s/  Christian Bettley    
 
 
 
Name:  Christian Bettley    
 
  Title:    Authorized Signatory    

 



--------------------------------------------------------------------------------



 



          Credit Suisse Capital LLC    
 
       
 
       
By:
  /s/  Sean T. Brady    
 
 
 
Name:  Sean T. Brady    
 
  Title:    Managing Director    

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
FORM OF OPINION OF KIRKLAND & ELLIS LLP
TO BE DELIVERED PURSUANT
TO SECTION 5(C)
(attached)

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
FORM OF OPINION OF LATHAM & WATKINS LLP
TO BE DELIVERED PURSUANT
TO SECTION 5(D)
(attached)

 